Name: Commission Regulation (EC) NoÃ 189/2007 of 23 February 2007 suspending the application of import duties on certain quantities of industrial sugar for the 2006/2007 marketing year
 Type: Regulation
 Subject Matter: agri-foodstuffs;  trade policy;  tariff policy;  beverages and sugar;  EU finance
 Date Published: nan

 24.2.2007 EN Official Journal of the European Union L 57/6 COMMISSION REGULATION (EC) No 189/2007 of 23 February 2007 suspending the application of import duties on certain quantities of industrial sugar for the 2006/2007 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 40(1)(c) and (e)(i) thereof, Whereas: (1) Under Article 26(3) of Regulation (EC) No 318/2006, in order to guarantee the supply necessary for the production of the products referred to in Article 13(2) of that Regulation, the Commission may suspend in whole or in part for certain quantities the application of import duties on sugar. (2) In order to guarantee the supply necessary for the production of the products referred to in Article 13(2) of Regulation (EC) No 318/2006, it is in the interest of the Community to suspend completely the application of import duties on industrial sugar intended for the production of those products for the 2006/07 marketing year. (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2) applies without prejudice to additional conditions or derogations which might be laid down by the sectoral regulations. In particular, in order to ensure fluid supply to the Community market, it is appropriate to maintain the intervals at which import licence applications are to be submitted as provided for in Commission Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (3), and it is therefore necessary to derogate from Article 6(1) of Regulation (EC) No 1301/2006. (4) To facilitate management and ensure monitoring and control of the quantities imported, the period of validity of import licences for sugar benefiting from the suspension of the application of import duties should be limited to the end of the 2006/2007 marketing year and the issue of import licences should be restricted to users of industrial sugar. These do not necessarily trade with third countries, and it is therefore necessary to derogate from Article 5 of Regulation (EC) No 1301/2006. (5) The provisions on the management of the industrial raw material and the obligations on processors laid down by Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (4) should apply to the quantities imported under this Regulation. (6) The Management Committee for Sugar has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 Suspension of import duties 1. For the 2006/2007 marketing year, the application of import duties on white sugar falling within CN code 1701 99 10 is suspended for a quantity of 200 000 tonnes. 2. Sugar imported under this Regulation shall be used specifically for the purposes of production of the products referred to in the Annex to Regulation (EC) No 967/2006. Article 2 Import licences 1. The rules on import licences laid down by Regulation (EC) No 950/2006 and the rules laid down by Regulation (EC) No 1301/2006 shall apply to imports of sugar carried out under this Regulation, unless otherwise provided for in this Regulation. However, import licences shall be valid until the end of the second month following their actual day of issue within the meaning of Article 23(2) of Commission Regulation (EC) No 1291/2000 (5), and not later than 30 September 2007. 2. By way of derogation from Article 5 of Regulation (EC) No 1301/2006, applications for import licences for the quantities referred to in Article 1(1) may be submitted only by processors within the meaning of Article 2(d) of Regulation (EC) No 967/2006. 3. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, import licence applications shall be submitted each week, from Monday to Friday, starting on the date referred to in Article 4(5) of Regulation (EC) No 950/2006 and until the issue of licences is discontinued as referred to in the second subparagraph of Article 5(3) of that Regulation. An applicant may submit only one licence application per week. Article 3 Application of Regulation (EC) No 967/2006 Articles 11, 12 and 13 of Regulation (EC) No 967/2006 shall apply to imports of sugar under this Regulation. Article 4 Obligations on processors 1. Processors shall supply proof, to the satisfaction of the competent authorities of the Member State, that the quantities imported under this Regulation have been used for the purposes of production of the products referred to in Article 1(2) and in accordance with the approval referred to in Article 5 of Regulation (EC) No 967/2006. This proof shall consist of the computerised recording in the records during or at the end of the production process of the quantities of the products concerned. 2. If processors have not supplied the proof referred to in paragraph 1 by the end of the third month following the month of import they shall pay, for each day of delay, a sum of EUR 5 per tonne of the quantity concerned. 3. If processors have not supplied the proof referred to in paragraph 1 by the end of the fifth month following the month of import, the quantity concerned shall be considered to be overdeclared for the purposes of applying Article 13 of Regulation (EC) No 967/2006. Article 5 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as amended by Regulation (EC) No 2011/2006 (OJ L 384, 29.12.2006, p. 1). (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 178, 1.7.2006, p. 1. Regulation as last amended by Regulation (EC) No 2031/2006 (OJ L 414, 30.12.2006, p. 43). (4) OJ L 176, 30.6.2006, p. 22. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (5) OJ L 152, 24.6.2000, p. 1.